DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 18, 19, 22, 24, and 31 are objected to because of the following informalities:  
Regarding claim 18, in line 3, replace “the signal to interference and noise” with --a signal to interference and noise--.
Regarding claim 19, in lines 1-2, replace “the signal to interference and noise criterion” with --a signal to interference and noise criterion--.
Regarding claim 22, in line 1, replace “a network controller unit” with --a network controller--.
Regarding claim 24, in line 2, replace “a network controller unit” with --a network controller--.
--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, “means for selecting communicate route” is recited.  However, the specification fails to disclose a physical structure corresponding to the means for implementing route selection algorithm.  
Claim 22 is automatically rejected to for the reason as set forth in rejected independent claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 12, 15-17, 21-25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al (US 2017/0149661 A1) in view of Luvisoto, Michele et al “Physical Layer Design of High Performance Wireless Transmission for Critical Control Applications” IEEE Transaction on Industrial Informatics, vol. 13, No. 6, December 2017, pages 2844-2854.
Regarding claims 12 and 24, Ryan discloses a method of selecting a route for wireless communication between a first node and a second node in a wireless communication system (Fig. 4, node 40-1 is the first node and 40-D is the destination node) comprising a physical layer (Fig. 3, PHY 36) where at least one further parameter apply (36th paragraph, PHY and antenna device provide a wireless channel which data packets are transferred with other network node device using appropriate modulation and coding technique), the method comprising: 
evaluating a plurality of possible routes from the first node to the second node, at least one route of the possible routes including a third node between the first node and the second node (51st paragraph, the processor 32 of the first network node 40-1 derives a routing value R(i, j, k) for each of the outgoing wireless communication links, where i is the current node, j is the neighboring node, and k is the destination node.  Herein, node 40-1 is the first node, j is the third node, and k is the second node), wherein the at least one route includes at least two links (Fig. 4, data packet transmitted from 40-1 to 40-D can pass through links of node 40-2 or 40-3 or 40-4 or 40-5), 
selecting the route that has the lowest latency among the possible routes (67th paragraph, routing converges on minimum expected latency) including adding together the latency for each link of the route and (58th paragraph, routing value R is determined by adding together latency of node and link), for each route having a third node between the first node and the second node, adding a processing time of the third node of the route (48th and 58th paragraphs, A is indicator of the latency of processing data packets through the node and is added to latency of the link in determination of routing value).
Ryan does not disclose that a physical layer where a cyclic prefix apply and wherein the evaluating comprises selecting parameter settings for each link of the possible routes by: selecting a length of the cyclic prefix for the link in view of a first communication quality criterion for minimizing or 
Luvisotto discloses a physical layer where cyclic prefix is applied (page 2846, section III, Packet Transmission Time in IEEE 802.11 OFDM).  Luvisotto discloses selecting a length of CP to avoid inter-symbol interference (ISI) in multipath fading channels (page 2846, section III, Packet Transmission Time in IEEE 802.11 OFDM and page 2848, Optimizing OFDM parameters section).  Luvisotto discloses evaluating different combinations of CP and different settings of FFT, modulation order, coding rate and number of spatial streams to determine lowest packet transmission time or latency for a link or channel (page 2846, Table 1 and page 2848, Optimizing OFDM parameters section).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include evaluating of CP length and different parameter settings in Ryan’s system, as suggested by Luvisotto, to determine the optimum latency of a channel.

Regarding claims 15-16, 28, and 29, Ryan discloses that wherein at least one further parameter comprises any of code rate, modulation scheme and FFT size and/or two of code rate, modulation scheme and FFT size (36th paragraph, data packets are transferred using appropriate modulation and coding technique).

Regarding claims 17 and 30, Ryan discloses data packets are transferred using appropriate modulation and coding technique (36th paragraph).  Ryan does not disclose the at least one further parameter comprises FFT size.  Luvisotto discloses FFT size Nfft for latency optimization (page 2848, Optimizing OFDM parameters section).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include FFT size in Ryan’s system, as suggested by Luvisotto, to determine the optimum latency of a channel.


Regarding claim 22, Ryan discloses a network controller unit configure to perform the method of route selection (Fig. 3 and 38th paragraph, network processor 32 operable to determine routing information).

Regarding claim 25, Ryan discloses that wherein the network controller unit comprises a processor and a transceiver (Fig. 3).

Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan and Luvisoto, Michele further in view of Birru et al (US 2010/0002757 A1).
Regarding claims 14 and 27, Ryan discloses selecting outgoing link based on latency of the link (Fig. 5).  Ryan does not disclose that the first communication quality criterion is a criterion for signal to self interference ratio of the link.  Birru discloses signal-to-self interference criteria (31st paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include signal to self interference criteria in Ryan’s system, as suggested by Birru, to determine the cyclic prefix length to compensate for signal to self interference.

Claims 18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan and Luvisoto, Michele further in view of Naguib et al (US 2007/0133668 A1).
Regarding claims 18 and 31, Ryan discloses selecting outgoing link based on latency of the link (Fig. 5).  Ryan does not disclose selecting the cyclic prefix comprises obtaining a channel impulse response of the link and estimating to interference and noise for the link from the channel impulse response.  Naguib nd paragraph).  Naguib discloses that the RX processor 260 may estimate channel response and further estimate signal to noise and interference ratio (33rd paragraph).  The transmitted data streams may experience different channel conditions, e.g., different fading and multipath effects, and may achieve different signal to noise and interference ration (37th paragraph.  Herein, the channel impulse response corresponds to the fading and multipath effects.  Therefore, signal to noise and interference measurement is based on channel impulse response).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select CP based on CIR in Ryan’s system, as suggested by Naguib, to compensate for multipath effects.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan, Luvisoto, Michele, and Naguib further in view of Miao et al (US 2018/0213407 A1).
Regarding claims 19 and 20, Ryan discloses selecting outgoing link based on latency of the link (Fig. 5).  Ryan does not disclose that wherein the signal to interference and noise criterion comprises that the signal is at least 10dB stronger than noise and interference and/or at least 20dB stronger than noise and interference.  Miao discloses that the spectrum quality requirement indicating signal to interference and noise ratio being greater than 20dB (188th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to indicate signal is at least 20dB higher than noise and interference in Ryan’s system, as suggested by Maio, to enable signal detection.

Allowable Subject Matter
Claims 13 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Imai et al (US Patent No. 8,705,555 B2) discloses route control selection.
Wang (US 2013/0258939 A1) discloses path selection based on path metrics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472